DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on July 20, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and Group II do not lack the same or corresponding special technical feature.  This is not found persuasive because the examiner maintains that the detergent composition of Group II is known for the reasons of record, and that the inventions of Group I and Group II would require separate and distinct searches.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(where the alkylene group has 2 to 6 carbons)”.  This limitation renders the claim vague and indefinite, since it is unclear if the limitation contained within the parentheses is required.  Appropriate correction and/or clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “carbobetaine-type” and “alkanolamide-type”.  The term “type” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the term “type”.  Furthermore, the examiner asserts that the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(b).  Appropriate correction and/or clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “(hereinafter, referred to as “C16IOS-K”)” and “(hereinafter, referred to as “C18IOS-K”)”.  These limitations render the claim vague and indefinite, since it is unclear if the limitations contained within the parentheses is required.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakuraba et al, US 2020/0231899.
Sakuraba et al, US 2020/0231899, discloses a liquid detergent composition comprising 10-40% by mass of an internal olefin sulfonate salt having 16-18 carbon atoms in which a content of an internal olefin sulfonate salt having a sulfonic acid group at the C-2 position is 5-25% by mass (see abstract and paragraph 5).  It is further taught by Sakuraba et al that the mass ratio of a content of an internal olefin sulfonate salt having 16 carbon atoms to a content of an internal olefin sulfonate salt having 18 carbon atoms is about 50/50 (see paragraph 17), that the alkali metal salt includes potassium (see paragraph 27), that the liquid detergent composition contains water that has a temperature of 40 degrees Celsius and a hardness of greater than 10 DH to less than 2000 DH in terms of Germany hardness (see paragraphs 43 and 64), and that the liquid detergent is used in a process to clean a hard surface, such as ceramics, glasses, resins and the like (see paragraph 61), per the requirements of the instant invention.  Specifically, note Production Examples A-C, Production Example 1, and Tables 1-10.  Therefore, instant claims 1-12 and 14 are anticipated by Sakuraba et al, US 2020/0231899.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce a method of cleaning a hard surface with the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 9, 2022